Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 depends from canceled claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of examination, claim 22 will be interpreted to depend from claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 9, 16, 24, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,321,620 (Fabbro hereinafter) in view of US Patent No. 1,102,124 (Baptiste hereinafter).
In re claim 8, Fabbro discloses: An assembly for cutting a capsule to be secured about a neck of a bottle (12), the assembly comprising: a housing (50, 51, 55, and 56 taken together); and a blade (see Fig. below) extending outwardly from the housing.

[AltContent: textbox (Stopping Block)][AltContent: arrow][AltContent: textbox (Shoulder)][AltContent: arrow][AltContent: textbox (Blade)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    824
    312
    media_image1.png
    Greyscale

Fabbro fails to disclose wherein the assembly forms a trench.
However, with reference to Fig. 1, Baptiste discloses a cutting tool for removing a capsule from a bottle, wherein the capsule is formed away from the neck of the bottle, and cutting the capsule forms a trench based solely on the shape of the capsule and neck of the bottle.

[AltContent: textbox (Trench)][AltContent: rect]
    PNG
    media_image2.png
    678
    545
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the assembly of Fabbro to remove a capsule such as that of Baptiste, which would invariably form a trench in the capsule based solely upon the shape of the capsule and neck and not by any distinct feature of the assembly itself.
In re claim 9, with reference to the Figs. noted above, Fabbro in view of Baptiste disclose the claimed invention including wherein the housing includes a ring (51), the blade extending outwardly from the ring, an arm (55) extending outwardly from the ring, and a shoulder extending outwardly from ring and extending substantially parallel to the blade (see Fabbro drawing above).
In re claim 16, with reference to the Figs. noted above, Fabbro in view of Baptiste disclose the claimed invention including wherein the housing is a substantially U- shaped member (51, 55, and 56 form a U-shape) with a stopping block extending inwardly toward an interior of the U-shaped member (See Fabbro drawing above).
In re claim 24, with reference to the Figs. noted above, Fabbro in view of Baptiste disclose the claimed invention including wherein a motor (38) positioned within the housing, wherein the blade is operably connected to the motor and configured to rotate about a periphery of a bottle to be held in contact with the assembly (column 5, lines 32-38).
Fabbro in view of Baptiste fail to disclose wherein the motor is powered by a battery.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a known alternative to wired DC power such as a battery to power the motor(s) in a portable manner, as any necessary modifications would be within the purview of one of ordinary skill.
In re claim 25, with reference to the Figs. noted above, Fabbro in view of Baptiste disclose the claimed invention including a rotatable cutting disc positioned within the housing (other 58) and operably connected to the motor (as in re claim 24 above).
In re claim 33, with reference to the Figs. noted above, Fabbro in view of Baptiste disclose the claimed invention including wherein the assembly has dimensions sufficient for the assembly or device to fit or engage on top of a neck of a bottle (see Fabbro drawing above).
In re claim 34, with reference to the Figs. noted above, Fabbro in view of Baptiste disclose A method for making a trench in a protective sleeve secured about a neck of a bottle comprising attaching an assembly comprising a housing and a blade extending outwardly from the housing to the protective sleeve secured about the next of the bottle, and rotating the blade about a periphery of the bottle (column 5, lines 32-38) to create the trench in the protective sleeve (dependent upon the shape of the neck and capsule, as in re claim 1 above).

Claim(s) 12, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,578,819 (Cheung hereinafter)  in view of Baptiste.
In re claim 12, with reference to Fig. 2, Cheung discloses: An assembly for a neck of a bottle, the assembly comprising: a housing (1, 3, 4, 29); and a blade (2) extending outwardly from the housing, wherein the housing includes a first wall (1), a second wall (29) spaced from the first wall, and a connecting member (1, 3) extending between the first and second walls, the connecting member including an outer cylinder (bottom portion of 1), and inner cylinder (4) movable within the outer cylinder, and a biasing member contained within the inner cylinder (spring surrounds element 2, see Fig. 2), the blade extending outwardly from the connecting member.
Fabbro fails to disclose wherein the assembly forms a trench.
However, with reference to Fig. 1, Baptiste discloses a cutting tool for removing a capsule from a bottle, wherein the capsule is formed away from the neck of the bottle, and cutting the capsule forms a trench based solely on the shape of the capsule and neck of the bottle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the assembly of Cheung to remove a capsule such as that of Baptiste by using a cutting wheel for the purposes of facilitating capsule removal, which would invariably form a trench in the capsule based solely upon the shape of the capsule and neck and not by any distinct feature of the assembly itself.
In re claim 13, Cheung in view of Baptiste disclose: In re claim 12, with reference to Fig. 3, Cheung discloses: An assembly for forming a trench in a capsule of a neck of a bottle (As in re claim 12 above), the assembly comprising: a housing (1, 19); and a blade (2) extending outwardly from the housing, wherein the housing includes a first wall (1), a second wall (19) spaced from the first wall
Cheung fails to disclose a third wall connected to the first wall by a first hinge, a fourth wall connected to the second wall by a second hinge, and a third hinge connecting the third wall to the fourth wall.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to separated the housing into several parts, such as three or four parts as claimed, and to have attached the parts via hinges to prevent misplacement when opened, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, paragraph 67, applicant has not disclosed any criticality for the claimed limitations.
In re claim 22, Cheung in view of Baptiste disclose the claimed invention including wherein a first stopping block (20 attached to 1) formed on the first wall and a second stopping block (20 attached to 19) formed on the second wall (see Fig. 3), the stopping blocks configured to engage an exterior of a bottle (column 6, lines 27-35).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabbro in view of Baptiste as applied to claim 8 above, and further in view of US PG Pub No. 2016/0081373 (Coyne et al. hereinafter).
In re claim 20, Fabbro in view of Baptiste discloses the claimed invention except wherein a heating coil operably connected to the blade, a battery operably connected to the heating coil, and a switch operably connected to the heating coil.
However, Coyne et al. discloses an assembly for conditioning a bottle of wine wherein a heating coil (paragraph 0094)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the assembly of Fabbro in view of Baptiste to have included a heating coil and any necessary and well-known powering elements such as a battery and a switch to control the coil as taught by Coyne et al. for the purposes of alterning the temperature of the bottle and its contents to enhance flavor or quality.

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabbro in view of Baptiste as applied to claim 8 above, and further in view of US Patent No. 5,440,961 (Lucas et al. hereinafter).
In re claims 28 and 29, Fabbro in view of Baptiste discloses the claimed invention except wherein the blade is donut-shaped, and further comprising a plurality of slits formed in the blade.
However, with reference to Fig. 5, Lucas et al. discloses a blade for cutting foils and films wherein the blade is donut-shaped (with hole 51 through middle), and has a plurality of slits (53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the blade of Fabbro in view of Baptiste to have included a donut-shape and slits as taught by Lucas et al. for the purposes of facilitating ease of assembly and replacement of the blade by way of a hole in the blade to receive a pin, and to enhance the severing performance of the blade (column 4, lines 55-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733